A. William Sweeney, J.,
dissenting. In my view, the majority opinion has seriously erred in according vested contractual rights to a person whose contractual interest was nothing more than an expectancy, solely dependent on the action or inaction of another. Therefore, I must respectfully yet vigorously dissent from what I perceive to be a misapplication of Section 28, Article II of the Ohio Constitution, as well as a manifest injustice to the appellee-widow and surviving son.
*169Even if it is assumed that decedent was a party to the insurance contract, the majority’s application of Section 28, Article II of the Ohio Constitution is clearly erroneous since it has long been the law of this state that the constitutional provision in issue was designed, inter alia, to “ ‘protect vested rights from invasion.’ ” (Emphasis added.) Kumler v. Silsbee (1882), 38 Ohio St. 445, 447, quoting New Orleans v. Clark (1877), 95 U.S. 644, 655, 24 L.Ed. 521, 528; State ex rel. Ogelvee v. Cappeller (1883), 39 Ohio St. 207, 215.
Moreover, “[a] right, not absolute but dependent for its existence upon the action or inaction of another, is not basic or vested * * (Emphasis added.) Hatch v. Tipton (1936), 131 Ohio St. 364, 6 O.O. 68, 2 N.E.2d 875, paragraph two of the syllabus. See, also, Buehler v. Buehler (1979), 67 Ohio App.2d 7, 9, 21 O.O.3d 330, 331, 425 N.E.2d 905, 906-907.
Based on these long-standing precedents, it is plain that Section 28, Article II has no application to alleged contractual rights which are not vested. As pointed out by appellee, the decedent had no vested substantive, contractual rights to the policy in issue other than the privilege granted to him by his employer to designate the beneficiary as long as the policy remained in effect. However, even the beneficiary designation was not a vested right of decedent’s, inasmuch as the policy could be terminated at the whim of the employer or the insurance company. If decedent had no vested rights in the subject life insurance policy, then certainly appellant, his ex-spouse, had none either.
Even assuming, arguendo, that Section 28, Article II of the Ohio Constitution is germane to the instant cause, the full language of the constitutional provision tempers the prohibitory thrust of the impairment of contracts clause:
“The general assembly shall have no power to pass retroactive laws, or laws impairing the obligation of contracts; but may, by general laws, authorize courts to carry into effect, upon such terms as shall be just and equitable, the manifest intention of parties, and officers, by curing omissions, defects, and errors, in instruments and proceedings, arising out of their want of conformity with the laws of this state.”
The foregoing language, as applied to the instant case and R.C. 1339.63, was cogently explained by- appellee in her merit brief before this court as follows:
“What can be more clear than to create a statutory presumption of the manifest intentions of the parties to a divorce, dissolution, or annulment when the spousal beneficiary designation or decree of divorce, dissolution or annulment is silent or has failed to provide what happens upon divorce from the named spousal beneficiary, than to have the state step in and declare the parties’ intentions[?] If they do not want the statutory interpretation, all they have to do is specifically provide otherwise. They are not forced to live with this presumption nor has it been crammed down their throats; but rather, to prevent the often inequitable *170results arising from procrastination, lapsed memories, or broken promises that cannot be corrected once death has occurred, the legislature has seen fit to bestow its guidance on the conduct of human affairs that more aptly provides the proper remedy which had eluded and left the courts to interpret contracts under existing insurance or divorce case law for an ever burgeoning constituency of divorced citizens.”
By enacting R.C. 1339.63, the General Assembly has created an equitable presumption to ameliorate the perceived unfairness of prior Ohio case law, see, e.g., Cannon v. Hamilton (1963), 174 Ohio St. 268, 22 O.O.2d 331, 189 N.E.2d 152, that allowed ex-spouses to reap the benefits of insurance proceeds where the deceased failed to change the beneficiary designation, and where the divorce or dissolution decree was silent with respect to insurance policies in effect at that time.
In my view, R.C. 1339.63 not only passes constitutional muster, it is more fair and more equitable than prior Ohio law. However, under the majority opinion herein, a veritable windfall inures to appellant, who presumably already received her fair share of the marital assets when she divorced decedent thirteen years before his death. This is precisely the type of inequity R.C. 1339.63 intended to rectify; but the majority opinion ends up penalizing decedent’s widow and child by exalting a constitutional provision that is of questionable relevance to the cause sub judice.
In any event, the logic of the majority’s analysis could lead to anomalous results in other contexts. For example, R.C. 2105.19 prohibits a murderer from collecting on the victim’s policy in which he has been designated as the beneficiary. However, if such a law didn’t exist, enactment of such a statute subsequent to the victim’s designation of the murderer as beneficiary could result in an unconstitutional impairment of contract rights under the majority’s reasoning. Once again, I point out the full language of Section 28, Article II which, assuming its applicability, permits the General Assembly to impair contracts where justice and equity demand such an impairment.
In sum, I believe that since appellant, on R.C. 1339.63’s effective date, had no vested rights as beneficiary to the instant life insurance policy, Section 28, Article II of the Ohio Constitution has no relevance to the outcome of this case. Since decedent died subsequent to the effective date of R.C. 1339.63, the statutory presumption that appellant predeceased decedent ensued, thus preventing application of prior Ohio law to the contrary.
For these reasons, I would affirm the judgment of the court of appeals below.
Wright and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.